     Case: 1:18-cv-08376 Document #: 18 Filed: 02/08/19 Page 1 of 6 PageID #:47



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COHERENT ECONOMICS, LLC,                             )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )      No. 18-cv-8376
                                                     )
VERITION PARTNERS MASTER FUND,                       )      Honorable John Robert Blakey
LTD. and VERITION MULTI-STRATEGY                     )
MASTER FUND, LTD.,                                   )
                                                     )
               Defendants.                           )

                         PLAINTIFF’S MEMORANDUM OF LAW
                        REGARDING DIVERSITY JURISDICTION

        Plaintiff Coherent Economics, LLC, by its attorneys, Schoenberg, Finkel, Newman &

Rosenberg, LLC, pursuant to the Court’s order of January 28, 2019, submits the following

Memorandum of Law demonstrating the existence of diversity jurisdiction and states as follows:

   I.      Introduction

        On January 28, 2019, the Court entered a minute order requesting that Plaintiff file a

supplemental brief addressing whether diversity jurisdiction exists in this action. (Dkt. 10.)

Specifically, the Court requested that Plaintiff identify (i) the domicile of all parties, (ii) the

members of each Defendant, and (iii) the state(s) of citizenship for each such member. (Id.) As

alleged in the Complaint, Plaintiff is a limited liability company whose sole member is a citizen

of Illinois. Defendant Verition Partners Master Fund, Ltd. and Defendant Verition Multi-Strategy

Master Fund, Ltd. are both incorporated as “exempt” companies under the laws of the Cayman
     Case: 1:18-cv-08376 Document #: 18 Filed: 02/08/19 Page 2 of 6 PageID #:48



Islands. Each Defendant has a principal place of business in the Cayman Islands and Greenwich,

Connecticut.1

    II.       Applicable Law

           In relevant part, 28 U.S.C. § 1332(a)(2) provides that the “district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of a State and citizens or

subjects of a foreign state . . .” A corporation is “deemed to be a citizen of every State and foreign

state by which it has been incorporated and of the State or foreign state where it has its principal

place of business. . .” 28 U.S.C. § 1332(c)(1).

    III.      Plaintiff is a Citizen of the State of Illinois.

           Plaintiff Coherent Economics, LLC is a limited liability company organized under the laws

of Illinois. As alleged in the Complaint, Plaintiff’s sole member was Alan S. Frankel. (Dkt. 1 at ¶

1). At all times relevant, Alan S. Frankel has been a resident and domiciliary of Illinois, and,

therefore, a citizen of Illinois. Accordingly, Plaintiff is a citizen of Illinois for the purposes of

diversity jurisdiction.2



1
  On January 28, 2019, Defendants filed a Complaint in the Superior Court of the State of Delaware
against Plaintiff and others, styled as Verition Partners Master Fund, Ltd. v. W. Bradford Cornell,
et. al., Case No. N19C-01-302 AML CCLD. In the Delaware Complaint, Defendants allege that
they maintain their principal place of business in Greenwich, Connecticut. (Delaware Complaint
at ¶¶ 6-7).
2 Plaintiff commenced this action on December 21, 2018. (Dkt. 1). Subsequently, the number and

identity of Plaintiff’s members changed pursuant to an Amendment and Restatement of Plaintiff’s
Operating Agreement executed on December 24, 2018. As a result of the Amendment and
Restatement, Plaintiff’s members as of December 24, 2018 were as follows: (i) Alan S. Frankel,
as Trustee of the Alan S. Frankel Living Trust u/a/d April 20, 2004; (ii) Zachary Frankel; (iii)
Charles G. Hunter, as Trustee of the Charles Gilpin Hunter Living Trust dated March 14, 2012, as
amended; and (iv) Laurel C. Van Allen. The change in Plaintiff’s membership, which occurred
after the action was commenced, has no bearing or impact on diversity jurisdiction. REP MCR
Realty, L.L.C. v. Lynch, 200 Fed. Appx. 592, 593 (7th Cir. 2006). Regardless, all of Plaintiff’s
current members are domiciled in Illinois, and therefore, citizens of Illinois.
                                                     2
     Case: 1:18-cv-08376 Document #: 18 Filed: 02/08/19 Page 3 of 6 PageID #:49



    IV.      Defendants are Citizens of the State of Connecticut and the Cayman Islands.

          The Court’s January 26, 2018 order directs Plaintiff to identify all of the members of the

Defendants and each such member’s state(s) of citizenship, citing Belleville Catering Co. v.

Champaign Market Place, LLC, 350 F.3d 691, 692-93 (7th Cir. 2003) (explaining that, for

purposes of diversity jurisdiction, limited liability companies are citizens of every state of which

any member is a citizen). Belleville, however, is inapplicable because neither Defendant is a

limited liability company. Rather, the Defendants are incorporated as “exempt” companies under

the Cayman Islands Companies Law.

          Under Cayman Islands law, a company may be incorporated under the Cayman Islands

Companies Law3 or formed as an LLC under the Limited Liability Companies Law.4 According

to public records from the Cayman Islands General Registry maintained by the Government of the

Cayman Islands, neither Defendant was formed or registered as a limited liability company. To

the contrary, Cayman Islands public records reflect that Verition Multi-Strategy Master Fund Ltd.

was registered as an “exempt” company under the Cayman Islands Companies Law on May 16,

2008. (Exhibit A). Likewise, Verition Partners Master Fund Ltd. was registered as an “exempt”

company under the Cayman Islands Companies Law on November 27, 2013. (Exhibit B). Under

the law of the Cayman Islands, an “exempt” company and a limited liability company are different

legal entities. (Exhibit C). Limited liability companies were not recognized under the law of the

Cayman Islands until the enactment of the Limited Liability Companies Law on May 6, 2016.5

           Because the Defendants are incorporated under the Cayman Islands Companies Law, and

are not limited liability companies, their citizenship for purposes of diversity jurisdiction is


3
  See § 5, Companies Law (2018) available at https://www.ciregistry.ky/Documents/1133/
4
  See § 5, Limited Liabilities Companies Law (2018) available at
https://www.ciregistry.ky/Documents/1143/
5
  See Id. at p. 2.
                                                  3
     Case: 1:18-cv-08376 Document #: 18 Filed: 02/08/19 Page 4 of 6 PageID #:50



determined based on their principal places of business and states of incorporation. See Bautista

Cayman Asset Co. v. The Ferrer Group, Inc., CV 15-2277 (GAG), 2016 WL 1642630, at *2–3

(D.P.R. Apr. 25, 2016); see Eugenia VI Venture Holdings, Ltd. v. Surinder Chabra, 419 F. Supp.

2d 502, 505–06 (S.D.N.Y. 2005) (holding that limited company incorporated under the laws of the

Cayman Islands was a citizen of the Cayman Islands); see also Wilson v. Humphreys (Cayman)

Ltd., 916 F.2d 1239, 1242 (7th Cir. 1990).

       In Bautista, the plaintiff was an “exempt” company incorporated under the Cayman Islands

Companies Law. 2016 WL 1642630, at *2-3. The defendants moved to dismiss based on lack of

subject-matter jurisdiction, arguing that the plaintiff was a limited liability company and was

required to identify the citizenship of its members. Id. The Court rejected the defendant’s argument

that the plaintiff was a limited liability company, reasoning that “[b]ecause [p]laintiff is

characterized as an ‘exempt company,’ which is defined as an entity registered pursuant to the

provisions of the Companies Law of the Cayman Islands (2013 revision), the Court deems

[p]laintiff a corporation and assesses its claim for diversity jurisdiction accordingly.” Id. at 3;

see also Adams Physical Therapy Servs. v. Systems4PT, LLC, No. 13-CV-104, 2013 U.S. Dist.

LEXIS 49334 (N.D. Ind. Apr. 5, 2013) (characterizing a Cayman Islands exempt company as a

corporation for diversity jurisdiction purposes); see also Wilson, 916 F.2d at 1242.

       Similarly, here, both Defendants are registered and incorporated as exempt companies

under the Cayman Islands Companies Law, and, therefore, the Defendants’ citizenship should be

determined in the same manner as a corporation for purposes of diversity jurisdiction. Bautista,

2016 WL 1642630, at *2-3; Adams Physical Therapy Servs., 2013 U.S. Dist. LEXIS 49334.

Accordingly, Defendants are citizens of the Cayman Islands and the State of Connecticut. 28

U.S.C. § 1332(c)(1).



                                                 4
     Case: 1:18-cv-08376 Document #: 18 Filed: 02/08/19 Page 5 of 6 PageID #:51



   V.      Conclusion
        Plaintiff is a citizen of Illinois and the Defendants are citizens of Connecticut and the

Cayman Islands for purposes of diversity jurisdiction. Because there is complete diversity between

the parties, and the amount in controversy exceeds $75,000.00, the Court has subject-matter

jurisdiction pursuant to 28 U.S.C. § 1332(a)(2).



                                                       Respectfully submitted,

                                                       COHERENT ECOMOMICS, LLC
                                                       /s/ Norman T. Finkel
                                                       By: One of Its Attorneys
Norman T. Finkel
William R. Klein
Richard M. Goldwasser
Matthew P. Tyrrell
SCHOENBERG FINKEL NEWMAN & ROSENBERG, LLC
222 S. Riverside Plaza, Suite 2100
Chicago, IL 60606
(312) 648-2300 – telephone
(312) 648-1212 – facsimile
norm.finkel@sfnr.com
bill.klein@sfnr.com
richard.goldwasser@sfnr.com
matthew.tyrrell@sfnr.com




                                                   5
    Case: 1:18-cv-08376 Document #: 18 Filed: 02/08/19 Page 6 of 6 PageID #:52




                           CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I caused the foregoing PLAINTIFF’S
MEMORANDUM OF LAW REGARDING DIVERSITY JURISDICTION to be served on
counsel of record below by filing the same with the Court’s CM/ECF system:

Erik S. Groothuis
Vera M. Kachnowski
Schlam Stone & Dolan, LLP
26 Broadway
New York, NY 10004
(212) 344-5400
egroothuis@schlamstone.com
vkachnowski@schlamstone.com


Dylan D. Smith
Freeborn & Peters LLP
311 South Wacker Drive
Suite 3000
Chicago, IL 60606
(312) 360-6394
dsmith@freeborn.com




                                                   By: /s/ Matthew P. Tyrrell




                                         6
